
	

113 SRES 447 ATS: Recognizing the threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in the efforts of the United States Government to promote democracy and good governance. 
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 447
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Casey (for himself, Mr. Rubio, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		July 8, 2014Considered, amended, and agreed to with an amended preambleRESOLUTION
		Recognizing the threats to freedom of the press and expression around the world and reaffirming
			 freedom of the press as a priority in the efforts of the United States
			 Government to promote democracy and good governance. 
	
	Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted at Paris
			 December 10, 1948, states that “everyone has the right to freedom of
			 opinion and expression; this right includes freedom to hold opinions
			 without interference and to seek, receive, and impart information and
			 ideas through any media and regardless of frontiers”;Whereas, in 1993, the United Nations General Assembly proclaimed May 3 of each year as “World Press
			 Freedom Day” to celebrate the fundamental principles of freedom of the
			 press, to evaluate freedom of the press around the world, to defend the
			 media from attacks on its independence, and to pay tribute to journalists
			 who have lost their lives in the exercise of their profession;Whereas, on December 18, 2013, the United Nations General Assembly adopted a resolution
			 (A/RES/68/163) on the safety of journalists and the issue of impunity,
			 which unequivocally condemns all attacks and violence against journalists
			 and media workers, including torture, extrajudicial killings, enforced
			 disappearances, arbitrary detention, and intimidation and harassment in
			 both conflict and non-conflict situations;Whereas 2014 is the 21st anniversary of World Press Freedom Day, which focuses on the theme “Media
			 Freedom for a Better Future: Shaping the Post-2015 Development Agenda”;Whereas the Daniel Pearl Freedom of the Press Act of 2009 (22 U.S.C. 2151 note; Public Law
			 111–166), which was passed by unanimous consent in the Senate and signed
			 into law by President Barack Obama in 2010, expanded the examination of
			 freedom of the press around the world in the annual human rights report of
			 the Department of State;Whereas according to Reporters Without Borders, 71 journalists and 39 citizen journalists were
			 killed in 2013 in connection with their collection and dissemination of
			 news and information;Whereas according to the Committee to Protect Journalists, the 3 deadliest countries for
			 journalists on assignment in 2013 were Syria, Iraq, and Egypt, and in
			 Syria, the deadliest country for such journalists, an unprecedented number
			 of journalists were abducted;Whereas according to the Committee to Protect Journalists, 617 journalists have been murdered
			 since 1992 without the perpetrators of such crimes facing punishment;Whereas according to the Committee to Protect Journalists, the 5 countries with the highest number
			 of unpunished journalist murders between 2004 to 2013 are Iraq, Somalia,
			 the Philippines, Sri Lanka, and Syria;Whereas according to Reporters Without Borders, 826 journalists and 127 citizen journalists were
			 arrested in 2013;Whereas according to the Committee to Protect Journalists, 211 journalists worldwide were in
			 prison on December 1, 2013;Whereas according to Reporters Without Borders, the 5 countries with the highest number of
			 journalists in prison are Syria, China, Eritrea, Turkey, and Iran;Whereas according to Reporters Without Borders, the Government of Syria and extremist rebel
			 militias have intentionally targeted professional and citizen journalists,
			 causing dramatic repercussions for the freedom of the press throughout the
			 region;Whereas the Government of the Russian Federation has engaged in an unprecedented campaign to
			 silence the independent press and undermine freedom of expression,
			 including its recent efforts to destabilize Ukraine;Whereas Reporters Without Borders has expressed concern that journalists in Cuba have suffered
			 physical attacks, arbitrary detention, and death threats, and have been
			 prevented access to information;Whereas Freedom House has cited a deteriorating environment for internet freedom around the world
			 and has ranked Iran, Cuba, China, Syria, and Ethiopia as having the worst 
			 obstacles to access, limits on content, and violations of user rights
			 among the countries and territories rated by Freedom House as “Not Free”;Whereas freedom of the press is a key component of democratic governance, the activism of civil
			 society, and socioeconomic development; andWhereas freedom of the press enhances public accountability, transparency, and participation: Now,
			 therefore, be it
	That the Senate—(1)expresses concern about the threats to freedom of the press and expression around the world
			 following World Press Freedom Day, held on May 3, 2014;(2)commends journalists and media workers around the world for their essential role in promoting
			 government accountability, defending democratic activity, and
			 strengthening civil society, despite threats to their safety;(3)pays tribute to the journalists who have lost their lives carrying out their work;(4)calls on governments abroad to implement United Nations General Assembly Resolution (A/RES/68/163),
			 by thoroughly investigating and seeking to resolve outstanding cases of
			 violence against journalists, including murders and kidnappings, while
			 ensuring the protection of witnesses;(5)condemns all actions around the world that suppress freedom of the press, such as the recent
			 kidnappings of journalists and media workers in eastern Ukraine by
			 pro-Russian militant groups;(6)reaffirms the centrality of freedom of the press to efforts by the United States Government to
			 support democracy, mitigate conflict, and promote good governance
			 domestically and around the world; and(7)calls on the President and the Secretary of State—(A)to ensure that the United States Government rapidly identifies, publicizes, and responds to threats
			 against freedom of the press around the world;(B)to continue to urge foreign governments to transparently investigate and bring to justice the
			 perpetrators of attacks against journalists; and(C)to continue to highlight the issue of threats against freedom of the press year-round.
